Citation Nr: 9922661	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-29 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
10 percent for lumbosacral strain.

2.  Entitlement to an original disability rating in excess of 
10 percent for chondromalacia of the right knee.

3.  Entitlement to a compensable original disability rating 
for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1977 to August 
1989.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
dated in August 1990.  That decision granted veteran's claim 
of entitlement to service connection for lumbosacral strain, 
chondromalacia of the right knee, and bilateral hearing loss.  
Noncompensable evaluations were assigned to all three 
disabilities.  The ratings assigned were duly appealed.

In March 1993, the RO awarded a higher rating, 10 percent, 
for the veteran's lumbosacral strain and chondromalacia of 
the right knee.  The RO incorrectly notified the veteran that 
this award constituted a full grant of the benefits he had 
sought on appeal, and withdrew the veteran's appeal.  
However, where a veteran has filed a notice of disagreement 
as to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
addition, that decision did not address the issue of 
entitlement to a compensable evaluation for bilateral hearing 
loss.  Therefore, the veteran's current appeal dates to the 
original grant of service connection in August 1990.

As noted, the veteran has noted disagreement with the 
assignment of the initial rating of his lumbosacral strain, 
chondromalacia of the right knee, and bilateral ear hearing 
loss.  He has properly perfected his appeal as to those 
issues.  Therefore, the propriety of the ratings from their 
effective date, through the point in time when a final 
resolution of each issue has been reached, is currently 
before the Board of Veterans' Appeals (Board).  Fenderson v. 
West, 12 Vet App 119 (1999); Grantham v. Brown, 114 F.3d 1156 
(1997).  Although the Regional Office (RO) has not evaluated 
the veteran's claim in light of Fenderson, the Board finds 
that there has been no due process violation.  That is, the 
veteran was aware of what evidence was required for higher 
ratings.

The Board remanded the issues that are the subject of this 
decision in July 1998.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
case has again been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested, since the grant of service connection, by 
characteristic pain on motion with osteoarthritic changes 
noted on X-ray examination, but without muscle spasm, loss of 
lateral spinal motion, or more than slight limitation of 
motion.

2.  The veteran's service-connected chondromalacia of the 
right knee is manifested, since the grant of service 
connection, by full range of motion of the knee with no 
instability, and no X-ray evidence of degenerative changes.

3.The veteran's service-connected bilateral hearing loss is 
manifested, since the grant of service connection, by acuity 
levels of "I" bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a Diagnostic Code 
(DC) 5295 (1998).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met at any 
point since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
§ 4.71a, DCs 5259-5257 (1998).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.85 DC 6100 (1998); 64 FR 25202, May 11, 1999, 
to be codified at 38 C.F.R. §§ 4.85(g), 4.86.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability ratings are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim is well grounded.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995); see also Fenderson.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  The average impairment as 
set forth in VA's Schedule for Rating Disabilities, codified 
in 38 C.F.R. Part 4, includes diagnostic codes which 
represent particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  If an unlisted condition is encountered 
it is rated under a closely related disease or injury in 
which the functions affected, the anatomical localization, 
and the symptomatology are closely analogous.  38 C.F.R. § 
4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to evaluations in excess of 
those assigned by the RO for the subject disabilities during 
any period since service connection was established.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Entitlement to an Original Disability Rating in Excess of 10 
Percent for Low Back Strain.

The veteran's chronic low back strain has been rated 10 
percent disabling by the RO under DC 5295 for lumbosacral 
strain.  Under that code, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted where the 
evidence demonstrates muscle spasm on extreme forward bending 
and a unilateral loss of lateral spine motion, in standing 
position.  A 40 percent evaluation is provided for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Alternatively, DC 5292 contains the rating criteria with 
regard to limitation of motion of the lumbar spine.  DC 5292, 
provides for a 10 percent evaluation where there is slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires moderate limitation of motion.  Severe 
limitation of motion warrants a 40 percent evaluation.

The veteran's service-connected chronic low back strain could 
arguably be evaluated under DC 5293, which provides for a 10 
percent evaluation where there are mild symptoms associated 
with intervertebral disc syndrome.  A 20 percent evaluation 
requires moderate and recurring symptoms associated with 
intervertebral disc syndrome.  A 40 percent evaluation is 
provided for severe intervertebral disc syndrome, manifested 
by recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45  must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Id. 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).  (b) More movement than 
normal (from flail joint, resections, 
nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement 
(due to muscle injury, disease or injury 
of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess 
fatigability. (e) Incoordination, 
impaired ability to execute skilled 
movements smoothly.  (f) Pain on 
movement, swelling, deformity or atrophy 
of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.



Evidence

Service medical records show the veteran reported complaints 
of straining his back in 1980 and 1982.  In August 1986 an X-
ray examination of the lumbosacral spine showed minimal joint 
space narrowing and degenerative changes, L5-S1 level.  There 
was also increased hypertrophy at the posterior facet joints.  
The radiologist's impression was minimal degenerative 
changes.

A VA orthopedic surgeon examined the veteran in May 1990.  He 
reported that he strained his back in 1978.  He noted that it 
did not bother him unless he did a lot of heavy lifting, and 
he was not currently doing such lifting.  No physical 
findings relevant to his back were recorded.

Another VA examination was performed in June 1992.  The 
veteran reported that since 1980 he had pain that was dull, 
intermittent, and localized to the lower back.  He denied any 
bowel or bladder symptoms or lower extremity weakness.  He 
had occasional spasms.  He reported that the symptoms had 
increased in intensity and duration over the last one and a 
half years.  He stated that his symptoms were exacerbated by 
lifting with no significant or specific relieving factors.  
He worked in the postal service and stated that his 
occupational responsibilities were most significantly 
effected by heavy lifting.

Physical examination of the lumbosacral spine showed normal 
lordotic curve, no trigger points or spasm appreciated.  Very 
mild tenderness to palpation over the L3-4 inner space was 
noted.  The veteran had approximately 80 degrees of flexion, 
15 degrees of extension, and 25 degrees of lateral side 
bending.  He had negative heel to toe walking.  He had a 
negative straight leg raise and negative sciatica test.  He 
had 2+ knee jerk and 1+ ankle jerk reflexes bilaterally and 
symmetrically.  He had 5/5 motor strength in the lower 
extremities.  The diagnosis was chronic lumbosacral spine 
strain, moderately symptomatic.

The veteran was treated by VA for complaints of low back pain 
in July 1992.  Tenderness to palpation was noted over L3-4-5.  
Straight leg raising was positive at 30 degrees on the right.  
In October 1992 he was evaluated by neurosurgery.  The 
assessment was chronic low back pain with no radicular 
symptoms.

He was next examined by VA in August 1996.  He complained of 
soreness and stiffness in his back.  This was primarily with 
prolonged sitting, or efforts at prolonged bending or 
lifting.  He had no radiation of pain in the upper back or 
down in his legs.  He denied any bowel or bladder symptoms.  
He had taken Motrin on occasion for his back.

On physical examination the veteran arose onto the table and 
back into a chair without difficulty or assistance.  He 
walked with a normal gait.  He had a "good" range of motion 
with reversal of the lumbar lordosis and "good" 
intersegmental motion on side bending.  He had no pain to 
palpation into the paraspinous musculature.  Neurological 
evaluation was remarkable for physiologic and symmetric 
reflexes, and sensation in both lower extremities.  Rotation 
of the hips was normal, pulses were normal, straight leg 
raising was negative bilaterally.  There was no atrophy 
appreciated.  Internal and external rotation of the hip was 
normal.  X-ray examination of the lumbar spine was 
unremarkable.

The examiner's impression was of a chronic lumbar strain, 
minimally symptomatic.

The veteran was examined again in March 1998.  He reported 
pain that was intermittent depending on his activity level.  
When he did more bending, he had more back pain, and it took 
several days to get better from the pain.  On physical 
examination showed range of motion to 80 degrees with some 
discomfort, extension to 10 degrees with discomfort, and side 
to side bending to 20 degrees bilaterally.  He had some pain 
to palpation in the paraspinal muscles that was mild in 
nature at that time.  X-ray examination of the lumbosacral 
spine showed posterior facet arthrosis that could be 
appreciated in the lumbar segments with some mild decrease in 
space throughout the lower portion of the lumbar spine.  The 
examiner noted that the veteran had some small degenerative 
changes of the lumbar spine, and what appeared to be a back 
strain that gave him some symptomatic discomfort from time to 
time that ranged from mild to moderate depending on his 
activity level.

The veteran was examined in October 1998.  He reported 
increased symptoms with bending.  He had occasional sharp 
pain along the left paravertebral musculature.  He had no 
radicular symptoms.  He had no difficulty controlling his 
bowel or bladder.  On physical examination he had a normal 
range of motion of the lumbar spine in flexion, extension, 
and side to side bending.  Toe and heel walking were normal.  
Neurological examination was normal.  Straight leg raising 
was negative.  Internal and external rotation of the hips was 
normal.  
X-ray examination showed disc space narrowing at L1-2.  
Otherwise there were normal intervertebral disc bases, 
vertebral bodies, and neural foramina.  There was a 
straightening of the lordotic curve that might be secondary 
to muscle strain.  The examiner's impression was of low back 
pain, resolved.  He concluded that the veteran's low back 
symptoms were not related to the service injury to the lumbar 
spine.  His service injury was a soft tissue injury in the 
form of a lumbar strain that inexorably resolved within six 
to eight weeks with proper treatment.  

In November 1998 the examiner submitted an addendum to the 
examination after reviewing the veteran's records.  He noted 
that the lumbosacral strain did not cause any weakened 
motion, fatigability, or incoordination.  There was also no 
evidence of muscular atrophy in the back.  There were no 
abnormalities noted that were indicative of disuse in the 
back.

Analysis

In this case, the record shows that the veteran has had 
complaints of ongoing low back pain, without radiation into 
the lower extremities for some time.  His low back symptoms 
have not been associated with any degenerative disc disease 
and no radiculopathy has been diagnosed.  The veteran has not 
been hospitalized or frequently treated for his low back 
disability.

Objectively, it is shown that the veteran has little if any 
limitation of motion of the lumbar spine, with some pain on 
motion of the low back, and low back tenderness at varying 
levels.  Straight leg raising is generally negative, although 
was positive at 30 degrees in 1992.  He generally 
demonstrates no more than slight limitation of motion, 
consistent with a 10 percent rating under DC 5292.  This 
conclusion is based on the fact that the veteran's range of 
motion has been described as "good" or normal or to by 
examiners.  The slight limitation of motion is produced by 
pain.  Accordingly, an increased evaluation under DC 5292, 
with consideration of 4.40 and 4.45, would not be warranted.

The current record also does not support an evaluation in 
excess of 10 percent pursuant under DC 5295.  There have been 
reports of muscle spasm in the past, but the veteran has not 
been found to have muscle spasm on the examinations since the 
grant of service connection.  No examination has described a 
loss of lateral spinal motion.  On the 1996 VA examination he 
had a good range of lateral bending, and on the 1998 
examination he was specifically noted to have a normal range 
of motion.  In the absence of any evidence of muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in the standing position, the veteran's symptomatology 
does not more nearly approximates the criteria for the 20 
percent evaluation under DC 5295.

Additionally the evidence does not support an evaluation in 
excess of 10 percent under Diagnostic Code 5293.  The 
examiners have repeatedly noted no evidence of radiculopathy.  
No exacerbations of disc disease have been reported.  Indeed, 
disc disease was not diagnosed on the recent examination.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and the decision by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran would not be entitled to an increase 
under those regulations.  As noted above the veteran can bend 
over most of the way to perpendicular before experiencing 
pain.  The Board notes that factors such as atrophy of 
musculature, have been noted to not be present.  The reported 
limitation, as discussed above, is no more than slight.

The objective evidence shows no more than characteristic pain 
and discomfort on motion generally associated with 
lumbosacral strain.  This degree of limitation of motion 
along with the veteran's complaints of pain are consistent 
with the assignment of no more than 10 percent evaluation 
under Diagnostic Codes 5295, 5292 or 5293.  Thus the Board 
finds that the preponderance of the evidence is against the 
grant of an increased rating during any period since the 
effective date of service connection for the chronic low back 
strain.

Entitlement to an Original Disability Rating in Excess of 10 
Percent for Chondromalacia of the Right Knee

The RO has evaluated the veteran's right knee disability as 
20 percent disabling under DC 5259-5257.  DC 5259 pertains to 
evaluations based on symptomatic removal of semilunar 
cartilage.  DC 5257 pertains to evaluations based on 
impairment of the knee consisting of recurrent subluxation or 
lateral instability.  Under DC 5257, "knee, other impairment 
of: Recurrent subluxation or lateral instability" which is 
slight warrants a 10 percent evaluation, where the disability 
is moderate a 20 percent evaluation requires moderate 
disability, and a 30 percent evaluation requires severe 
disability.  38 C.F.R. § 4.71a, DC 5257 .

The maximum schedular rating under DC 5259, 10 percent for 
symptomatic removal of semilunar cartilage, has already been 
exceeded in the 20 percent rating currently awarded to the 
veteran. 

The Schedule provides disability ratings up to 50 percent for 
limitation of flexion and extension of the knee.  38 C.F.R. 
§ 4.71a, DCs 5260, 5261.  Under DC 5260, limitation of 
flexion of either leg to 60 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Under DC 5261, limitation 
of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  As the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are applicable to diagnostic codes based on 
limitation of motion; they are not applicable to evaluations 
made pursuant to Diagnostic Code 5257.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted, and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
The United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App.  259 (1994), that for purposes 
of determining whether the veteran is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  The Board notes that separate evaluations for 
arthritis under DC 5003 and for instability under DC 5257 do 
not violate the rule against pyramiding.  VAOPGCPREC 23-97 
(1997), 62 Fed. Reg. 63604 (1997).

Finally, the Schedule provides a 20 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in a moderate knee disability, and a 30 percent 
rating for impairment due to nonunion of the tibia and fibula 
which results in marked knee disability.  38 C.F.R. § 4.71a, 
DC 5262.

Evidence

The veteran was examined by a VA orthopedic surgeon in May 
1990.  He noted as history that the veteran injured his right 
knee in a ski twisting injury in about 1986.  After failure 
of conservative treatment, he underwent arthroscopy after a 
negative arthrogram.  He was now four years from the 
arthroscopy and said that he got pain under the kneecap if 
anything impacted it.  If he was on his feet for a long time 
he got a constant ache in the anterior aspect of the knee.  
The knee was uncomfortable and got stiff with prolonged 
squatting.  He felt he had kept pretty good motion ranges, 
but the knee had a crunching feeling on motion.  This 
occurred particularly going up stairs or up gradients.  There 
was infrequent swelling and this seemed to be related to 
times he had been doing a lot of squatting. 

On physical examination, there were faint arthroscopic scars 
healed noted anteriorly.  His gait was steady without limping 
or pain.  He could tiptoe well, but that gave him an 
uncomfortable right anterior knee tightening, and some of the 
same type pain was felt on heel walking and just an anterior 
tightness was described on doing a good squat and recover.  
Calf, thigh, and mid-patellar  circumferences were equal at 
equal points.  There was good foot and ankle strength.  Lower 
extremity reflexes were brisk and equal.  The was no 
increased warmth.  Tenderness was described over both 
compartments and over central portions of each femoral 
condyle.  His right knee extended fully with good strength 
and flexed fully with no complaints.  There was good 
ligamentous stability.  In flexion/extension manipulation and 
again in right patellar manipulation, there was definite 
subpatellar crepitus felt that was described as painful.  The 
tests done to the uninvolved left knee did not show the 
subpatellar crepitus.

The examiner noted that by history and visible scars, the 
veteran was post arthroscopy of the right knee.  This was 
apparently for debridement or chondroplasty although the 
examiner noted no records were available.  This was not 
limiting to motion ranges, with complaints of patellar 
tenderness and subpatellar pain with excessive weight bearing 
or stair climbing.  Medical findings were compatible with 
patellofemoral pain syndrome.  The examiner noted no 
abnormalities were described by X-ray examination of the 
right knee.

Treatment records indicate the veteran complained of pain in 
his right knee in February 1992.  The diagnosis was right 
knee strain.  He was evaluated in the orthopedic clinic in 
April 1992.  He was noted to have pain of one-year duration.  
There was no precipitating factor.  The pain was worse with 
inactivity or prolonged sitting.  It hurt to get down on his 
hands and knees.  There was no locking, but the knee wanted 
to give way when he was getting up.  Pain was noted with 
flexion, valgus stress, and patellar compression.  There was 
a positive drawer sign in the right knee.  The assessment was 
chondromalacia patella.  

The veteran was next examined by VA in June 1992.  The 
veteran reported increased symptomatology since his 
arthroscopic debridement in 1985.  He reported swelling and 
occasional giving away of the right knee, but denied locking.  
Physical examination revealed normal reflexes and 5/5 motor 
strength in his lower extremities.  Examination of the right 
knee showed no effusion or swelling, but a positive 
apprehension sign.  There was a slight lateral joint line 
tenderness to palpation.  The veteran had no ligamentous 
laxity of varus or valgus stress.  He had negative anterior 
drawer and negative Lachman's signs.  His range of motion was 
zero to 130 degrees.  There was some mild crepitus on active 
and passive range of motion.  X-ray examination of the right 
knee showed a mall spur on the anterior superior patella but 
was otherwise normal.

The veteran submitted a statement that he was to have a 
neurosurgical procedure performed in October 1992.  

He was next examined in August 1996.  The veteran walked with 
a normal gait.  Examination of the right knee revealed 
tenderness to palpation along the medial more than the 
lateral patellar facets.  There was no effusion present.  He 
did have a fair amount of "VMO" (vastus medialis oblique) 
atrophy of both knees.  Range of motion evaluation was also 
remarkable for a fair amount of patellofemoral crepitus.  He 
had no joint line symptoms and a negative McMurray's 
bilaterally.  He had no varus or valgus instability.  There 
was no anterior or posterior instability noted.  Anterior 
Lachman's was negative.  Pivot shift was negative.  X-ray 
examination of the knee revealed some mild degenerative 
changes with some lateral tilt of the patellofemoral joint.  
The examiner's impression was of a history of chondromalacia 
of the patella with arthroscopy and chondroplasty, moderately 
symptomatic.

The veteran was next examined in March 1998.  The veteran was 
noted to have had problems with his left knee since the last 
VA examination.  The right knee had a range of motion from 
zero to 130 degrees.  He had a negative Lachman's, anterior 
drawer, posterior drawer, and pivot.  The patella was 
nontender to palpation, but the veteran did have significant 
movement of the patellofemoral joint.  No effusion could be 
appreciated.  McMurray's sign was negative.  There was no 
medial or lateral joint line tenderness.  The examiner noted 
that the veteran had bilateral chondromalacia of the patella 
that appeared to be mild to moderate.

The veteran was again examined in October 1998.  Examination 
of the right knee revealed no instability.  He had full range 
of motion in flexion and extension.  He had no effusion.  He 
had no meniscal signs.  He did have tenderness to palpation 
along the medial and lateral patellar facets.  His patella 
appeared well aligned.  Minimal grinding was noted.  X-ray 
examination evaluation of the knee revealed some articular 
incongruities in the back of the patella, but otherwise it 
was unremarkable.  The examiner diagnosed a history of 
chondromalacia patella, status post arthroscopy, with 
moderate residual symptoms.  The veteran would continue to 
have difficulty with the anterior aspect of the knee.  He 
would always have difficulty bending, stooping and kneeling., 
but should remain fit for gainful employment.

The examiner reviewed the veteran's claims file and submitted 
an addendum to the October 1998 examination report in 
November 1998.  He noted that the chondromalacia of the right 
knee and subsequent surgery might cause some weakened 
movement.  It might also result in fatigability.  It did not 
result in incoordination.  The severity of the manifestations 
of the veteran's knee disability were of mild to moderate 
degree.  Most of his symptoms involved pain over the anterior 
aspect of the knee, with occasional swelling, but no 
mechanical symptoms otherwise.  The examiner noted that the 
pain was visibly manifested on manipulation of the knee.  
There was no evidence of atrophy or abnormalities indicative 
of disuse.  He noted that veteran's knee should not impair 
his ability to perform "average employment in a civil 
occupation."  

Analysis

The medical findings do not support a rating greater than 10 
percent, during any period since the effective date of 
service connection for the knee disability, based on severe 
recurrent subluxation or lateral instability.  The post 
service medical records do indicate that the veteran 
experiences pain on use, but he has not reported any episodes 
of instability or subluxation.  In addition there were no 
findings of instability or subluxation during the 
examinations.  Weighing the clinical findings and the 
veteran's reports of a fairly high level of activity; against 
the paucity of any evidence showing instability or 
subluxation, the Board concludes that the level of lateral 
instability or subluxation is no more than slight.  Thus, the 
Board is unable to conclude that the evidence warrants a 20 
percent rating under that code.  38 C.F.R. § 4.71a, DC 5257.

The Board also does not find that the evidence supports a 
compensable rating based upon limitation of flexion of the 
knee.  The normal range of motion in the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.70, Plate II (1998).  The VA 
examinations showed a normal range of motion or one from 0 to 
130 degrees, with notation of some pain.  There was not an 
indication that during a flare-up, the range of flexion would 
be reduced.  The veteran has also made no such assertion.  
The applicable diagnostic code does not provide for a 
compensable evaluation, unless flexion is limited to 60 
degrees or less.  38 C.F.R. § 4.71a, DC 5260.  The veteran's 
knee flexes to 70 degrees beyond that point, even taking pain 
into account.  The VA examiner noted that the manifestations 
were of a mild to moderate degree and the pain was visibly 
manifested.  Even so, he noted that the knee should not 
impair the veteran's ability to perform in his employment.

Similarly, the veteran does not have limitation of extension 
that would meet the criteria for a compensable evaluation 
under the applicable criteria.  The veteran has consistently 
been found to have extension to zero degrees.  A compensable 
evaluation is not provided unless extension is limited to 10 
degrees or more.  38 C.F.R. § 4.71a, DC 5261.

When arthritis is confirmed on X-ray examination, and there 
is limitation of motion that is non-compensable under the 
diagnostic code for limitation of motion of the affected 
joint, a 10 percent rating is for application under DC 5003.  
The Board notes that there has been no X-ray or other 
evidence of arthritis in the right knee.  Thus the veteran 
would not meet the criteria for a separate evaluation based 
on arthritis.  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

As indicated above, the veteran's limitation of motion during 
flare-ups would not meet the criteria for an evaluation in 
excess of 10 percent.  The veteran has reported some 
functional impairment on strenuous use or prolonged walking 
or standing.  Given the minimal amount of objective 
functional impairment and the description of the 
manifestations from mild to moderate by the examiner, the 
Board does not find evidence of functional impairment that 
would warrant an evaluation in excess of 10 percent.  38 
C.F.R. §§ 4.40, 4.45, 4.59.  Such an evaluation would require 
extension limited to 20 degrees or flexion limited to 30 
degrees under DC 5261 and 5260.

The medical findings do not show malunion or nonunion of the 
tibia and fibula due to the veteran's service-connected 
disorder.  38 C.F.R. § 4.71a, DC 5262.  

Finally, the veteran has not alleged, and the medical 
findings do not support, a finding that he has tender and 
painful surgical scars.  Thus, a separate rating due to 
tender and painful scarring from the veteran's knee surgeries 
is not warranted.  38 C.F.R. § 4.118, DC 7804 (1998).

In sum, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 10 percent for the right knee disability on the 
basis of recurrent subluxation or lateral instability, 
nonunion or malunion of the tibia or fibula, or limitation of 
motion of the right knee, including additional functional 
loss due to pain or other pathology.

Entitlement to a Compensable Original Disability Rating for 
Bilateral Hearing Loss

The VA has recently changed the regulations pertaining to the 
evaluation of hearing loss.  These changes became effective 
June 10, 1999.

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board finds that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary.  
The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of the VA.  64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  The 
veteran has already been afforded the hearing tests required 
by the new regulations, and these were used by the RO in the 
evaluation of his claim.  Therefore, the Board is able to 
evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 64 FR 25202, May 11, 1999, to be codified at 38 C.F.R. 
§ 4.85.

Evidence

On the authorized audiological evaluation in May 1990, pure 
tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
33
10
20
50
50
LEFT
35
5
25
60
50

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.

On the authorized audiological evaluation in May 1992, pure 
tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
39
15
20
60
60
LEFT
38
15
25
60
50

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

On the authorized audiological evaluation in August 1996, 
pure tone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
37
10
25
55
60
LEFT
33
10
30
50
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

Analysis

The Board has considered the veteran's argument that his 
hearing loss has increased.  However, the evidence clearly 
weighs against the assignment of a compensable evaluation in 
this case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In interpreting the VA audiological examinations, as shown 
above, the Board notes the only possible interpretation, 
under both the old and new regulations, is that the veteran's 
hearing loss in each ear is at level I, and that, therefore, 
a compensable rating is not warranted.  38 C.F.R. § 4.85, 
Code 6100 (1998); 64 FR 25202, May 11, 1999, to be codified 
at 38 C.F.R. § 4.85(h).

The Board has also considered the provisions of 64 FR 25202, 
May 11, 1999, to be codified at 38 C.F.R. § 4.85(g) and 
38 C.F.R. § 4.86, but the results of all VA audiological 
examinations clearly show that these provisions are not 
applicable in this case.

The benefits sought on appeal are accordingly denied.


ORDER

The claim of entitlement to an original disability rating in 
excess of 10 percent for lumbosacral strain is denied.

The claim of entitlement to an original disability rating in 
excess of 10 percent for chondromalacia of the right knee is 
denied.

The claim of entitlement to a compensable original disability 
rating for bilateral hearing loss is denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

